Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 4 stands cancelled. Claims 1, 11, 13 and 17 are currently amended. Claims 1-3 and 5-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 (with cancelled claim 4) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to claim 1 and 13, Applicant argues Penmetsa, Katabi and Pescaru does not teach constant capturing/recording and/or activated based on a specific schedule and/or event for capturing/recording one or more aerial images. Examiner relies on Jobanputra as noted in previous action to teach the limitations of cancelled claim 4 which has been integrated in claims 1 and 13. Rejection will be maintained as described herein below and noted in previous office action.
In regards to 1 and 13, Applicant argues Examiner relies on Katabi [0004] to teach SHDL identifies fourteen keypoints on a human body to form a skeleton structure of the detected individual. As noted in previous action, Examiner relies on Katabi [0004] and [0072]. Rejection will be maintained.  
In regards to claims 1 and 13, the newly added limitation, “further configured for self-adapting to learn and identify new unknown suspicious activities, storing new Metzler et al. See the rejection herein below. Accordingly, THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “further self-adapting to learn and identifying new unknown suspicious activities, storing new features of the new unknown activities in a memory, and recognizing a pose for the new unknown suspicious activities when reappears” is not supported by the specification.
Likewise claims 2, 3, 5-12 and 14-20 are rejected under 35 U.S.C. 112(a) because they are dependents of claims 1 and 13, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Autonomous UAV for Suspicious Action Detection using Pictorial Human Pose Estimation and Classification to Penmetsa et al., hereinafter, “Penmetsa” in view of US 2019/0188533 A1 to Katabi et al., hereinafter, “Katabi” and US 2020/0175713 A1 to Pescaru in further view of US 2020/0073385 A1 (effective filing date September 4, 2018) to Jobanputra et al., hereinafter, “Jobanputra” and US 2022/0005332 A1 to Metzler et al., hereinafter, “Metzler”.
Claim 1. An aerial suspicious analysis (ASANA) system for identifying suspicious individuals in public areas or in a controlled environment, the system comprising: 
Penmetsa [Abstract] teaches visual autonomous systems capable of monitoring crowded areas and alerting the authorities in occurrence of a suspicious action can play a vital role in controlling crime rate. Previous attempts have been made to monitor crime using posture recognition but nothing exclusive to investigating actions of people in large populated area has been cited. In order resolve this shortcoming, we propose an autonomous unmanned aerial vehicle (UAV) visual surveillance system that locates humans in image frames

Penmetsa [Introduction] teaches we propose a system that is able to detect suspicious actions using an unmanned aerial vehicle. To the best of our knowledge, this is the first surveillance system that uses still images to identify suspicious actions. The use of still images becomes extremely useful in case of aerial videos as the suspicious action is recorded only for a small period of time.

at least one drone configured for capturing/recording one or more aerial images; 
Penmetsa [Abstract] teaches the robustness of the system is demonstrated on videos recorded using a UAV with no prior knowledge of background, lighting or location and scale of the human in the image.

at least one computing system for performing analysis on the aerial images for extracting features from the captured/recorded image; Penmetsa [4 Pictorial Structure Model] teaches edges are used as features to extract the soft estimates of the body parts. The soft estimates are computed by using an updated value of theta including both the image edges and appearance of the body parts.

a YOLO detector for detecting the individuals by performing analysis on the aerial images for extracting features from the captured/recorded image;  Penmetsa [4 Pictorial Structure Model] teaches edges are used as features to extract the soft estimates of the body parts. The soft estimates are computed by using an updated value of theta including both the image edges and appearance of the body parts.

Penmetsa [5.4 Image Parsing] teaches person-specific appearance models and generic appearance models (edges) are used to run inference to estimate an articulated pose. The output of the parsing stage is the posterior marginal distribution Pi(x; y; w) the body parts of each detected person. The final result of image parsing algorithm is the CRF pictorial structure representation as shown in Fig. 6

Penmetsa fails to explicitly teach identifying fourteen key-points of a human body to form a skeleton structure of the detected individuals. However, Katabi, in the field of pose estimation, teaches a ScatterNet Hybrid Deep Learning (SHDL) Network for pose estimation of the detected individuals, where the ScatterNet Hybrid Deep Learning (SHDL) Network identifies fourteen key-points of a human body to form a skeleton structure of the detected individuals; Katabi [0004] teaches In a related field, estimating the human pose is an important task in computer vision with applications in surveillance, activity recognition, gaming, etc. The pose estimation problem is defined as generating two-dimensional (i.e., 2-D) or three-dimensional (i.e., 3-D) skeletal representations of the joints on the arms and legs, and keypoints on the torso and head.

Katabi [0072] teaches Referring to FIG. 6, in one example, the pose estimation module 502 is configured to extract 3-D poses 518 of a single subject in the environment from the 4-D RF tensors 512 using a single-person pose estimation network 520. In some examples, the single -person pose estimation network 520 is a convolutional neural network (CNN) model configured to identify the 3-D locations of 14 anatomical keypoints on a subject's body (head, neck, shoulders, elbows, wrists, hips, knees and ankles) from 4-D RF tensor data 512.

Pescaru, in the field of analyzing a body pose to determine a human activities, along with Penmetsa teaches and a three dimensional (3D) ResNet for classification of the estimated pose to determine whether the suspicious individuals exist in the estimated pose, wherein the ScatterNet Hybrid Deep Learning (SHDL) Network is trained with an Aerial Violent Individual (AVI) Dataset to perform analysis of the identified key-points and the 3D ResNet is trained on the estimated skeletons for at least five suspicious or violent activities (Punching, Stabbing, Shooting, Kicking, and Strangling) and one neutral activity, in the Aerial Violent Individual (AVI) Dataset, to perform multi-class classification wherein the Aerial Violent Individual (AVI) Dataset is composed of thousands of images and thousands of individuals engaged in one or more suspicious or violent activities. Pescaru [Abstract] teaches process the top-down view to detect the articulate body pose using a machine learning algorithm, wherein the articulate body pose includes a plurality of joints.

Pescaru [0002] teaches with advancement in technology, pose estimation is gaining tremendous importance. Pose estimation contributes towards various applications such as analysis of human activities, analysis of activities of animals for research and so forth. Furthermore, pose estimation provides assistance in video surveillance by detecting unlawful activities by shop lifters such as theft and thereby alerting a personnel employed in the shop to prevent the theft.

Pescaru [0033] teaches the GT generation module 104 is configured to generate the ground truth for the pose estimation neural network 106 using a plurality of datasets including image content similar to the imagery content 200. For multiple types of data sets, the GT generation module 104 may be configured to define a common skeleton structure

Pescaru [0042] teaches the skeleton structures generated by the skeleton structure building module 112 are further used by a training module 116 for the training of the pose estimation neural network 106. The training module 116 compares the inferred skeletons with the GT skeletons, and determines a number of matched joint points, and a number of matched skeletons. It will be appreciated that the training process of the pose estimation neural network 106 is performed until it is able to generate the skeleton structure(s) for the imagery content 200 accurately for a predefined number of times.

Pescaru [0045] teaches referring to FIG. 6, there is illustrated steps of the method for detecting the articulate body pose from the imagery content, in accordance with an embodiment of the present disclosure. At a step 602, a top-down view of the imagery content is obtained. At a step 604, the top-down view is processed to detect the articulate body pose corresponding to the imagery content using a machine learning algorithm. The step 604 further comprises creating the part confidence map corresponding to each joint of the articulate body pose, generating the heatmap by projecting the part confidence map on the top-down view of the imagery content, creating the part affinity field corresponding to each body part associated with the each joint of the articulate body pose, generating the vector map by projecting the part affinity field on the top-down view of the imagery content and generating a body-framework corresponding to the articulate body pose, using the heatmap and the vector map, to detect the articulate body pose.
Penmetsa [Introduction] teaches the human pose is compared with the poses in the suspicious action dataset and it is flagged with the action which matches the best. The system can identify multiple suspicious actions ranging from slapping, punching, hitting, shooting, chain snatching and choking.
Penmetsa Fig. 8. The ground truth consists of a variety of commonly encountered poses, that includes slapping, punching, shooting, choking and chain snatching. Hence, the system not only detects the person as suspicious, but also gives information on which suspicious action is being performed.
Penmetsa [7.3 Quantitative Evaluation] teaches the accuracy of the recognition is measured on the dataset of 632 images and 1670 poses using the following three measures (7), (8), (9), Where tp represents true positive, fp stands for false positive, tn denotes true negative and fn is false negative. A true positive represents suspicious action classified as suspicious by the classifier; a false negative represents the classification of suspicious action as non-suspicious; a false positive corresponds to the classification of non-suspicious action as suspicious and a true negative stands for non-suspicious action classified correctly.

Jobanputra, in the field of application of an UAV, teaches at least one drone configured for constant capturing/recording, and/or activated based on a specific schedule and/or event for capturing/recording one or more aerial images;
Jobanputra [0036] teaches FIG. 32 shows an example image captured by a UAV in flight through a physical environment with associated visualizations of data regarding tracked objects based on processing of the captured image

Jobanputra [0075] teaches FIG. 7 depicts an example scenario involving a UAV 100 in flight over a physical environment 720 while capturing images of a human subject 102. [0088] and [0094]

Jobanputra [0219] teaches computer vision techniques are applied to the sequence of images to detect and match features of physical objects captured in the FOV of the image capture device.

Jobanputra [0227] teaches as shown in FIG. 32, the example image 3220 includes captures of two physical objects, specifically, two people present in the physical environment. The example image 3220 may represent a single frame in a series of frames of video captured by the UAV.

Jobanputra [0049] teaches in the example depicted in FIG. 1A, the image capture devices 114 and/or 115 are depicted capturing an object 102 in the physical environment that happens to be a person. In some cases, the image capture devices may be configured to capture images for display to users (e.g., as an aerial video platform) and/or, as described above, may also be configured for capturing images for use in autonomous navigation. In other words, the UAV 100 may autonomously (i.e., without direct human control) navigate the physical environment, for example, by processing images captured by any one or more image capture devices. While in autonomous flight, UAV 100 can also capture images using any one or more image capture devices that can be displayed in real time and or recorded for later display at other devices (e.g., mobile device 104).
Jobanputra [0212] teaches the positions and/or orientations of the UAV 100 and various other physical objects in the physical environment can be estimated using any one or more of the subsystems illustrated in FIG. 29. By tracking changes in the positions and/or orientations over time (continuously or at regular or irregular time intervals (i.e., continually)), the motions (e.g., velocity, acceleration, etc.) of UAV 100 and other objects may also be estimated.
Metzler, in the field of surveillance teaches and further configured for self-adapting to learn and identify new unknown suspicious activities, storing new features of the new unknown activities in a memory, and recognizing a pose for the new unknown suspicious activities when reappears, Metzler [0114] teaches in security monitoring systems states are raised by state detectors, i.e. making use of surveillance sensors such as person detectors, anomaly detectors, or special classifiers trained for security applications such as open door or open window detectors. These states may then be filtered by a state filter, which determines if a state is critical, uncritical or previously unknown. A state is for example an object's position, orientation, colour, shape, nature (e.g. animated or inanimated) or operation state (e.g. on/off, full/empty) etc, or an anomaly i.e. a deviation from a usual situation or state. That means that not each state may be registered but only an abnormal state, e.g. a state not previously monitored.
Metzler [0146] teaches usage of machine learning algorithms requires a lot of training data. In case of supervised machine learning also labeling information (i.e. assignment of the object classes to the data) is necessary. The data acquisition, preparation and labeling requires a lot of efforts and time. However, by storing and feeding back the information and decisions of an operator, particularly many operators on many different facilities, to the underlying algorithm in an active learning setting, the algorithmic models are improved and gradually adapted over time.

Metzler [0142]-[0145] [0146] usage of machine learning algorithms requires a lot of training data. In case of supervised machine learning also labeling information (i.e. assignment of the object classes to the data) is necessary. The data acquisition, preparation and labeling requires a lot of efforts and time. However, by storing and feeding back the information and decisions of an operator, particularly many operators on many different facilities, to the underlying algorithm in an active learning setting, the algorithmic models are improved and gradually adapted over time. 

Metzler [0147] teaches the training functionality is based on at least one of:...deep learning, in particular based on a neural network, particularly a convolutional neural network ( CNN) or a recurrent neural network (RNN); and learning vector quantization.

Metzler [0022], [0032] and [0429]

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify identifying suspicious individuals in public areas or in a controlled environment by Penmetsa, Katabi and Pescaru with Jobanputra and Metzler’s teaching of surveillance using an unmanned aerial vehicle. One would have been motivated to perform this combination due to the fact that it allows one to continually perform surveillance without the need of direct pilot control (Jobanputra [0044] and Metzler [0002]) as described by Pensmetsa [Abstract]. In combination, Penmetsa is not altered in that Penmetsa continues to performing surveillance, and Katabi continues to identify fourteen key-points of a human body to form a skeleton structure. Pescaru's teachings perform the same as they do separately of analyzing a body pose to determine a human activities. Jobanputra continues perform aerial surveillance. Metzler continues to teach surveillance of a facility. 
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance and pose estimation could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 2. Penmetsa and Pescaru further teaches further provides monitoring such as but limited to criminal activities, abnormal events or incidents by the individuals. Penmetsa [Introduction] teaches we propose a system that is able to detect suspicious actions using an unmanned aerial vehicle. To the best of our knowledge, this is the first surveillance system that uses still images to identify suspicious actions. The use of still images becomes extremely useful in case of aerial videos as the suspicious action is recorded only for a small period of time.

Pescaru [0002] teaches with advancement in technology, pose estimation is gaining tremendous importance. Pose estimation contributes towards various applications such as analysis of human activities, analysis of activities of animals for research and so forth. Furthermore, pose estimation provides assistance in video surveillance by detecting unlawful activities by shop lifters such as theft and thereby alerting a personnel employed in the shop to prevent the theft.

Claim 3. Penmetsa and Pescaru further teaches wherein the drone is further configured to monitor a coverage area to detect incidents occurring within and/or approximate to the coverage area and respond to these incidents. Penmetsa [Introduction] teaches meetings and huge gatherings often attract mischief from anti-social elements. The increasing rate of crime, vandalism and terrorism in densely populated areas has motivated security organizations to develop robust video surveillance systems. Aerial surveillance systems allow effective monitoring of populated areas due to their mobility.

Penmetsa [Background and Related Works] teaches such a system can be used to trigger warnings, sent to the security officials as soon as any violence is detected.

Pescaru [0002] teaches with advancement in technology, pose estimation is gaining tremendous importance. Pose estimation contributes towards various applications such as analysis of human activities, analysis of activities of animals for research and so forth. Furthermore, pose estimation provides assistance in video surveillance by detecting unlawful activities by shop lifters such as theft and thereby alerting a personnel employed in the shop to prevent the theft.

Pescaru [0023] teaches the imagery content 200 may be obtained directly by an imaging device such as CCTVs, cameras employed at a height to capture a top-down view and so forth. In an example, the CCTVs are employed for surveillance in an area such as a hotel lobby.
Claim 5. Pescaru further teaches wherein further configured with a processing device for onboard processing or processing on a cloud server to perform computations in real-time for identifying the suspicious individuals. Pescaru [0020] teaches the present disclosure provides a system and a method to detect articulate body pose from an imagery content that utilizes a top-down view of the imagery content to detect the articulate body pose accurately with the help of an extended view delivered by the top-down view. Moreover, the system is able to detect the articulate body pose of multiple human bodies, animal bodies, or both, in the imagery content, taking into account the effect of a different body structure, a different body shape, a different skin color associated with each human and/or animal body in the imagery content. Furthermore, the system provides a time-efficient process as the detection of multiple articulate body poses occurs simultaneously. Moreover, the system enables reduction in a complexity faced by real time articulate body pose detection by accurately detecting each body, even when the number of bodies in real time increase.
Claim 6. Penmetsa further teaches wherein the system is preconfigured with the Aerial Violent Individual (AVI) Dataset or the Aerial Violent Individual (AVI) Dataset is used to train a statistical or a machine learning model for the system. Penmetsa [5.3.1 Training: learning segmentation priors], [5.3.2 Training: transferring appearance models between body parts], [6.2 Comparison with Ground Truth], [7.3 Quantitative Evaluation], [7 Results] 

Claim 7. Penmetsa further teaches wherein the Aerial Violent Individual (AVI) Dataset includes images with various individuals recorded at different variations of scale, position, illumination, blurriness, etc. Penmetsa [Introduction] teaches the proposed system may be used with general aerial still images as it requires no prior information of the background, lighting, or size of the humans in the image.

Penmetsa [Background and Related Works] teaches video recorded using UAV are much more complex when compared to ground video as (i) the size of the people is smaller; (ii) complex background; (iii) there are multiple people in the same frame; (iv) tilt of the camera. Hence all these discrepancies have to be kept in mind before designing a UAV surveillance system.

Penmetsa [Pose estimation using Pictorial Structure Model Fitting] teaches the location and scale of the human is used to estimate the person specific appearance model.
Claim 8. Penmetsa further teaches wherein the Aerial Violent Individual (AVI) Dataset consist of thousands of individuals engaged in one or more suspicious or violent activities such as but not limited to Punching, Stabbing, Shooting, Kicking, Strangling Pushing, Shoving, Grabbing, Slapping, Physically assaulting, Hitting etc. Penmetsa [Introduction] teaches the human pose is compared with the poses in the suspicious action dataset and it is flagged with the action which matches the best. The system can identify multiple suspicious actions ranging from slapping, punching, hitting, shooting, chain snatching and choking.
Penmetsa Fig. 8. The ground truth consists of a variety of commonly encountered poses, that includes slapping, punching, shooting, choking and chain snatching. Hence, the system not only detects the person as suspicious, but also gives information on which suspicious action is being performed.
Claim 9. Penmetsa further teaches wherein the ScatterNet Hybrid Deep Learning (SHDL) uses orientations of limbs to estimate the pose of the individuals. Penmetsa [Fig 1] teaches (d) Orientation of pose limbs to be used by the pose classifier (e) Comparison of pose with suspicious action dataset using the orientation of limbs
Claim 10. Penmetsa further teaches wherein the 3D ResNet uses the estimated poses to identify the suspicious individuals. Penmetsa Fig. 8. The ground truth consists of a variety of commonly encountered poses, that includes slapping, punching, shooting, choking and chain snatching. Hence, the system not only detects the person as suspicious, but also gives information on which suspicious action is being performed., Figure 10
Claim 11. Penmetsa further teaches wherein the 3D ResNet classifies the individuals as either neutral or assigns a most likely suspicious or violent activity label using the estimated poses. Penmetsa [6.1 Hough Orientation Calculator] and [6.2 Comparison with Ground Truth] 

Penmetsa [7.3 Quantitative Evaluation] teaches The accuracy of the recognition is measured on the dataset of 632 images and 1670 poses using the following three measures (7), (8), (9), Where tp represents true positive, fp stands for false positive, tn denotes true negative and fn is false negative. A true positive represents suspicious action classified as suspicious by the classifier; a false negative represents the classification of suspicious action as non-suspicious; a false positive corresponds to the classification of non-suspicious action as suspicious and a true negative stands for non-suspicious action classified correctly. The accuracy, precision and recall on these videos have been depicted in Table. 2.…

Claim 12. Katabi further teaches wherein the fourteen key-points are annotated on the human body as Facial Region (P1--Head region, P2--Neck), Arms Region (P3--Right shoulder, P4--Right Elbow, P5--Right Wrist, P6--Left Shoulder, P7--Left Elbow, P8--Left Wrist) and Legs Region (P9--Right Hip, P10--Right Knee, P11--Right Ankle, P12--Left Hip, P13--Left Knee, P14--Left Ankle). Katabi [0072] teaches Referring to FIG. 6, in one example, the pose estimation module 502 is configured to extract 3-D poses 518 of a single subject in the environment from the 4-D RF tensors 512 using a single-person pose estimation network 520. In some examples, the single -person pose estimation network 520 is a convolutional neural network (CNN) model configured to identify the 3-D locations of 14 anatomical keypoints on a subject's body (head, neck, shoulders, elbows, wrists, hips, knees and ankles) from 4-D RF tensor data 512.
Claim 13. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 13 has been reviewed and analyzed in the same way as claim 1. See the above analysis. 
Claim 14. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 14 has been reviewed and analyzed in the same way as claim 2. See the above analysis. 
Claim 15. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 15 has been reviewed and analyzed in the same way as claim 3. See the above analysis. 
Claim 16. It differs from claim 5 in that it is a method performed by the system of claim 5. Therefore claim 16 has been reviewed and analyzed in the same way as claim 5. See the above analysis. 
Claim 17. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 17 has been reviewed and analyzed in the same way as claim 8. See the above analysis. 
Claim 18. It differs from claim 9 in that it is a method performed by the system of claim 9. Therefore claim 18 has been reviewed and analyzed in the same way as claim 9. See the above analysis. 
Claim 19. It differs from claim 10 in that it is a method performed by the system of claim 10. Therefore claim 19 has been reviewed and analyzed in the same way as claim 10. See the above analysis. 
Claim 20. It differs from claim 12 in that it is a method performed by the system of claim 12. Therefore claim 20 has been reviewed and analyzed in the same way as claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661